Exhibit 10.2

THIS NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE. THIS NOTE HAS BEEN SOLD IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

NOTIS GLOBAL, INC.

PROMISSORY NOTE

 

No. NTIS-2

  

Effective Date: March 14, 2016

   U.S. $140,000.00

FOR VALUE RECEIVED, NOTIS GLOBAL, INC., a Nevada corporation (“Borrower”),
promises to pay to CHICAGO VENTURE PARTNERS, L.P., a Utah limited partnership,
or its successors or assigns (“Lender”), $140,000.00 and any interest, charges
and late fees on September 14, 2016 (the “Maturity Date”). This Promissory Note
(this “Note”) is issued and made effective as of March 14, 2016 (the “Effective
Date”). This Note is issued pursuant to that certain Securities Purchase
Agreement of even date herewith by and between Borrower and Lender (the
“Purchase Agreement”, and together with this Note and all other documents
entered into in conjunction herewith, the “Transaction Documents”). Certain
capitalized terms used herein are defined in Section 25.

The purchase price for this Note is $125,000.00 (the “Purchase Price”) payable
by wire transfer. The initial Outstanding Balance of this Note shall include the
Purchase Price, a $12,500.00 OID, and $5,000.00 to cover Lender’s legal fees,
accounting costs, due diligence, monitoring and other transaction costs incurred
in connection with the purchase and sale of this Note (the “Transaction Expense
Amount”). The Transaction Expense Amount will be paid as follows: (i) $2,500.00
was previously paid in cash by Borrower to Lender prior to the execution of this
Note, and (ii) $2,500.00 will be added to the Outstanding Balance (such portion,
the “Carried Transaction Expense Amount”). Borrower agrees that, upon receipt of
the Purchase Price from the Lender, this Note shall be fully paid for as of the
Purchase Price Date.

1. Interest; Prepayment.

1.1. Interest. Interest on this Note will accrue at the rate of 10% per annum on
the unpaid principal balance and any unpaid late fees or other amounts due
hereunder, from the Purchase Price Date until the same is paid in full. In the
event a court of competent jurisdiction determines the interest rate is higher
than the legal limit, the interest due under this Note will be the greatest
amount allowed by law. Any interest payable is in addition to the OID and the
Carried Transaction Expense Amount.

1.2. Payment; Prepayment. All payments owing hereunder shall be in lawful money
of the United States of America or Conversion Shares (as defined below), as
provided for herein, and



--------------------------------------------------------------------------------

delivered to Lender at the address furnished to Borrower for that purpose. All
payments shall be applied first to (i) costs of collection, if any, then to (ii)
fees and charges, if any, then to (iii) accrued and unpaid interest, and
thereafter, to (iv) principal. This Note may be prepaid at any time by Borrower
in the sole discretion of Borrower, provided, however, that to effect a
prepayment of this Note (or any portion hereof) Borrower shall pay to Lender
125% of the portion of the Outstanding Balance that is prepaid by Borrower.

2. Borrower Representations and Warranties. Borrower represents and warrants to
Lender that: (i) Borrower is a corporation duly organized, validly existing and
in good standing under the laws of its state of incorporation and has the
requisite corporate power to own its properties and to carry on its business as
now being conducted; (ii) Borrower is duly qualified as a foreign corporation to
do business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary;
(iii) Borrower has registered its Common Stock under Section 12(g) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”), and is obligated
to file reports pursuant to Section 13 or Section 15(d) of the 1934 Act; (iv)
each of the Transaction Documents and the transactions contemplated hereby and
thereby, have been duly and validly authorized by Borrower; (v) this Note and
the other Transaction Documents have been duly executed and delivered by
Borrower and constitute the valid and binding obligations of Borrower
enforceable in accordance with their terms; (vi) the execution and delivery of
the Transaction Documents by Borrower, the issuance of securities in accordance
with the terms thereof, and the consummation by Borrower of the other
transactions contemplated by the Transaction Documents do not and will not
conflict with or result in a breach by Borrower of any of the terms or
provisions of, or constitute a default under (a) Borrower’s formation documents
or bylaws, each as currently in effect, (b) any indenture, mortgage, deed of
trust, or other material agreement or instrument to which Borrower is a party or
by which it or any of its properties or assets are bound, including any listing
agreement for the Common Stock, or (c) any existing applicable law, rule, or
regulation or any applicable decree, judgment, or order of any court, United
States federal or state regulatory body, administrative agency, or other
governmental body having jurisdiction over Borrower or any of Borrower’s
properties or assets; (vii) no further authorization, approval or consent of any
court, governmental body, regulatory agency, self-regulatory organization, or
stock exchange or market or the stockholders or any lender of Borrower is
required to be obtained by Borrower for, in the Event of Default (as defined
below), the issuance of the Conversion Shares to Lender; (viii) none of
Borrower’s filings with the SEC contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements made therein, in light of the circumstances under which they
were made, not misleading; (ix) during the twelve months prior to the Effective
Date, Borrower has filed all reports, schedules, forms, statements and other
documents required to be filed by Borrower with the SEC under the 1934 Act on a
timely basis or has received a valid extension of such time of filing and has
filed any such report, schedule, form, statement or other document prior to the
expiration of any such extension; (x) other than as disclosed in reports filed
by Borrower pursuant to Section 13 or Section 15(d) of the 1934 Act (“’34 Act
Report”) there is no action, suit, proceeding, inquiry or investigation before
or by any court, public board or body pending or, to the knowledge of Borrower,
threatened against or affecting Borrower before or by any governmental authority
or non-governmental department, commission, board, bureau, agency or
instrumentality or any other person, wherein an unfavorable decision, ruling or
finding would have a material adverse effect on Borrower or which would
adversely affect the validity or enforceability of, or the authority or ability
of Borrower to perform its obligations under, any of the Transaction Documents;
(xi) during the past twelve months, Borrower has not consummated any material
financing transaction that has not been disclosed in a ’34 Act Report; (xii)
Borrower is not, nor has it been at any time in the previous twelve (12) months,
a “Shell Company,” as such type of “issuer” is described in Rule 144(i)(1) under
the 1933 Act; (xiii) with respect to any commissions, placement agent or
finder’s fees or similar payments that will or would become due and owing by
Borrower to any person or entity as a result of this Note or the Transaction
Documents (“Broker Fees”), any such Broker Fees will be made in full compliance
with all applicable laws and regulations and only to a person or entity that is
a registered investment adviser or registered broker-dealer; (xiv) Lender shall
have no obligation with respect to any Broker Fees or with respect to

 

2



--------------------------------------------------------------------------------

any claims made by or on behalf of other persons for fees of a type contemplated
in this subsection that may be due in connection with the transactions
contemplated hereby and Borrower shall indemnify and hold harmless each of
Lender, Lender’s employees, officers, directors, stockholders, members,
managers, agents, and partners, and their respective affiliates, from and
against all claims, losses, damages, costs (including the costs of preparation
and attorneys’ fees) and expenses suffered in respect of any such claimed or
existing Broker Fees; (xv) if and when issued following an Event of Default, the
Conversion Shares will be duly authorized, validly issued, fully paid for and
non-assessable, free and clear of all liens, claims, charges and encumbrances;
(xvi) neither Lender nor any of its officers, directors, members, managers,
employees, agents or representatives has made any representations or warranties
to Borrower or any of its officers, directors, employees, agents or
representatives except as expressly set forth in the Transaction Documents and,
in making its decision to enter into the transactions contemplated by the
Transaction Documents, Borrower is not relying on any representation, warranty,
covenant or promise of Lender or its officers, directors, members, managers,
employees, agents or representatives other than as set forth in the Transaction
Documents; (xvii) Borrower acknowledges that the State of Utah has a reasonable
relationship and    sufficient contacts to the transactions contemplated
by    the Transaction Documents and any dispute that may arise related thereto
such that the laws and venue of the State of Utah, as set forth more
specifically in Section 10 below, shall be     applicable to the Transaction
Documents and the transactions contemplated therein; and (xviii) Borrower has
performed due diligence and background research on    Lender and its affiliates
including, without limitation, John M. Fife, and,    to its     satisfaction,
has made inquiries with respect to all matters Borrower may consider relevant
to    the undertakings and relationships contemplated     by the Transaction
Documents including,     among other things, the following:
http://investing.businessweek.com/research/stocks/people/person.asp?personId=7505107&ticker=UAHC;
SEC Civil Case No. 07-C-0347 (N.D. Ill.); SEC Civil Action No. 07-CV-347
(N.D. Ill.); and FINRA Case #2011029203701. Borrower, being aware of the matters
described in subsection (xviii) above, acknowledges and agrees that such
matters, or any similar matters, have no bearing on the transactions
contemplated by the Transaction Documents and covenants and agrees it will not
use any such information as a defense to performance of its obligations under
the Transaction Documents or in any attempt to avoid, modify or reduce such
obligations.

3. Default.

3.1. Events of Default. The following are events of default under this Note
(each, an “Event of Default”): (i) Borrower shall fail to pay any principal,
interest, fees, charges, or any other amount when due and payable hereunder;
(ii) a receiver, trustee or other similar official shall be appointed over
Borrower or a material part of its assets and such appointment shall remain
uncontested for twenty (20) days or shall not be dismissed or discharged within
sixty (60) days; (iii) Borrower shall become insolvent or generally fails to
pay, or admits in writing its inability to pay, its debts as they become due,
subject to applicable grace periods, if any; (iv) Borrower shall make a general
assignment for the benefit of creditors; (v) Borrower shall file a petition for
relief under any bankruptcy, insolvency or similar law (domestic or foreign);
(vi) an involuntary proceeding under the Bankruptcy Code shall be commenced or
filed against Borrower; (vii) Borrower, at any time after the Effective Date, is
not DWAC Eligible; (viii) Borrower shall fail to observe or perform any
covenant, obligation, condition or agreement of Borrower contained herein or in
any other Transaction Document, other than those specifically set forth in this
Section 3.1 or Section 4 below; (ix) any representation or warranty made or
furnished by or on behalf of Borrower to Lender herein shall be false,
incorrect, incomplete or misleading in any material respect; and (x) any money
judgment, writ or similar process shall be entered or filed against Borrower or
any subsidiary of Borrower or any of its property or other assets for more than
$250,000.00, and shall remain unvacated, unbonded or unstayed for a period of
twenty (20) calendar days unless otherwise consented to by Lender.

3.2. Cross Default. A breach or default by Borrower of any covenant or other
term or condition contained in any Other Agreements shall, at the option of
Lender, be considered an Event of

 

3



--------------------------------------------------------------------------------

Default under this Note, in which event Lender shall be entitled (but in no
event required) to apply all rights and remedies of Lender under the terms of
this Note. For the avoidance of doubt, all existing and future loan transactions
between Borrower and Lender and their respective affiliates will be
cross-defaulted with each other loan transaction and with all other existing and
future debt of Borrower to Lender.

4. Remedies.

4.1. At any time and from time to time after Lender becoming aware of the
occurrence of any Event of Default, Lender may accelerate this Note by written
notice to Borrower, with the Outstanding Balance of this Note becoming
immediately due and payable in cash at the Mandatory Default Amount. At any time
following the occurrence of any Event of Default, upon written notice given by
Lender to Borrower, interest shall accrue on the Outstanding Balance beginning
on the date the applicable Event of Default occurred at an interest rate equal
to the lesser of 22% per annum or the maximum rate permitted under applicable
law (“Default Rate”). In connection with such acceleration described herein,
Lender need not provide, and Borrower hereby waives, any presentment, demand,
protest or other notice of any kind, and Lender may immediately and without
expiration of any grace period enforce any and all of its rights and remedies
hereunder and all other remedies available to it under applicable law. Such
acceleration may be rescinded and annulled by Lender at any time prior to
payment hereunder and Lender shall have all rights as a holder of this Note
until such time, if any, as Lender receives full payment pursuant to this
Section 4. No such rescission or annulment shall affect any subsequent Event of
Default or impair any right consequent thereon. Notwithstanding the foregoing,
in the event that this Note is not repaid by the Maturity Date, then on the next
calendar day following the Maturity Date, the Outstanding Balance shall
automatically, and without further action by Lender, increase to the Mandatory
Default Amount and begin accruing interest at the Default Rate. Nothing herein
shall limit Lender’s right to pursue any other remedies available to it at law
or in equity including, without limitation, a decree of specific performance
and/or injunctive relief with respect to Borrower’s failure to timely deliver
Conversion Shares upon Conversion of this Note as required pursuant to the terms
hereof.

4.2. Conversion. If this Note is not paid in full on or before the Maturity
Date, then Lender shall have the right at any time thereafter until such time as
this Note is paid in full, at its election, to convert (each instance of
conversion is referred to herein as a “Conversion”) all or any part of the
Outstanding Balance into shares (“Conversion Shares”) of fully paid and
non-assessable Common Stock of Borrower as per the following conversion formula:
the number of Conversion Shares equals the amount being converted (the
“Conversion Amount”) divided by the Conversion Price. Conversion notices, in the
form attached hereto as Exhibit A (a “Conversion Notice”), under this Note may
be effectively delivered to Borrower by any method of Lender’s choice (including
but not limited to facsimile, email, mail, overnight courier, or personal
delivery), and all Conversions shall be cashless and not require further payment
from Lender. If no objection is delivered from Borrower to Lender regarding any
variable or calculation of the Conversion Notice within 36 hours of delivery of
the Conversion Notice, Borrower shall have been thereafter deemed to have
irrevocably confirmed and irrevocably ratified such Conversion Notice and waived
any objection thereto. Borrower shall deliver the Conversion Shares from any
Conversion to Lender within three (3) business days of Lender’s delivery of the
Conversion Notice to Borrower (the “Delivery Date”). If Borrower is DWAC
Eligible, it shall deliver all Conversion Shares via DWAC to Lender’s broker (as
designated in the Conversion Notice) upon Lender’s delivery of a Conversion
Notice to Borrower. If Borrower is not DWAC Eligible, it shall deliver to Lender
or its broker (as designated in the Conversion Notice) upon Lender’s delivery of
a Conversion Notice to Borrower, via reputable overnight courier, a certificate
representing the number of shares of Common Stock equal to the number of
Conversion Shares to which Lender shall be entitled, registered in the name of
Lender or its designee. For the avoidance of doubt, Borrower has not met its
obligation to deliver Conversion Shares by the Delivery Date unless Lender or
its broker, as applicable, has actually received the certificate representing
the applicable Conversion Shares no later than the close of business

 

4



--------------------------------------------------------------------------------

on the relevant Delivery Date pursuant to the terms set forth above. If, at any
time during which Lender has submitted a Conversion Notice to Borrower, such
Conversion Notice has not been rescinded by Lender pursuant to Section 4.3
hereof, and the Conversion Shares requested pursuant to such Conversion Notice
have not been delivered to Lender in accordance with the provisions of
Section 4.2 hereof, then Borrower shall not have the right to repay the portion
of this Note represented by such Conversion Notice in cash but shall have the
right to repay any other portion of this Note not represented by such Conversion
Notice in cash.

4.3. Conversion Delays. If Borrower fails to deliver Conversion Shares in
accordance with the timeframes stated in Section 4.2 above, Lender, at any time
prior to selling all of those Conversion Shares, may rescind in whole or in part
that particular Conversion attributable to the unsold Conversion Shares, with a
corresponding increase to the Outstanding Balance (any returned Conversion
Amount will tack back to the Purchase Price Date). In addition, for each
Conversion, in the event that Conversion Shares are not delivered by the
Delivery Date, a late fee equal to the greater of (i) $500.00 per day and (ii)
2% of the applicable Conversion Share Value rounded to the nearest multiple of
$100.00 (but in any event the cumulative amount of such late fees for each
Conversion shall not exceed 200% of the applicable Conversion Share Value) will
be assessed for each day after the Delivery Date until Conversion Share delivery
is made; and such late fee will be added to this Note (such fees, the
“Conversion Delay Late Fees”). For illustration purposes only, if Lender
delivers a Conversion Notice to Borrower pursuant to which Borrower is required
to deliver 100,000 Conversion Shares to Lender and on the Delivery Date such
Conversion Shares have a Conversion Share Value of $20,000.00 (assuming a
Closing Trade Price on the Delivery Date of $0.20 per share of Common Stock),
then in such event a Conversion Delay Late Fee in the amount of $500.00 per day
(the greater of $500.00 per day and $20,000.00 multiplied by 2%, which is
$400.00) would be added to the Outstanding Balance until such Conversion Shares
are delivered to Lender. For purposes of this example, if the Conversion Shares
are delivered to Lender twenty (20) days after the applicable Delivery Date, the
total Conversion Delay Late Fees that would be added to the Outstanding Balance
would be $10,000.00 (20 days multiplied by $500.00 per day). If the Conversion
Shares are delivered to Lender one hundred (100) days after the applicable
Delivery Date, the total Conversion Delay Late Fees that would be added to the
Outstanding Balance would be $40,000.00 (100 days multiplied by $500.00 per day,
but capped at 200% of the Conversion Share Value).

4.4. Reservation of Shares. Beginning on the date that is three Trading Days or
less from the date that Borrower completes an increase in the number of its
authorized shares of Common Stock (but in no event later than the Maturity Date)
(such date, the “Share Reserve Date”) and at all times thereafter until this
Note is paid in full, Borrower will reserve from its authorized and unissued
Common Stock to provide for the issuance of Common Stock upon the full
conversion of this Note at least three (3) times the number of shares of Common
Stock necessary to convert the total Outstanding Balance into Common Stock (the
“Share Reserve”). In furtherance thereof, from and after the Share Reserve Date
and until such time that this Note has been paid in full, Borrower shall require
its transfer agent to increase the Share Reserve from time to time in the event
the Share Reserve is less than three (3) times the number of shares of Common
Stock necessary to convert the entire Outstanding Balance into Common Stock.
Borrower shall further require its transfer agent to hold such shares of Common
Stock exclusively for the benefit of Lender and to issue such shares to Lender
promptly upon Lender’s delivery of a conversion notice under this Note. Finally,
Borrower shall require its transfer agent to issue shares of Common Stock
pursuant to this Note to Lender out of its authorized and unissued and
unreserved shares, and not the Transfer Agent Reserve, to the extent shares of
Common Stock have been authorized, but not issued, and are not included in the
Transfer Agent Reserve. Borrower’s transfer agent shall only issue shares out of
the Transfer Agent Reserve to the extent there are no other authorized shares
available for issuance and then only with Lender’s written consent, and in the
event of any conversion by the Lender following the Lender’s receipt of notice
that are no other authorized shares available for issuance, then notice of such
conversion by Lender shall be deemed to be the consent of Lender for shares to
be issued out of the Transfer Agent Reserve.

 

5



--------------------------------------------------------------------------------

4.5. Borrower Covenants in the Event of Default and Conversion of Debt by
Lender. Following an Event of Default, until all of Borrower’s obligations
hereunder are paid and performed in full, or within the timeframes otherwise
specifically set forth below, Borrower shall comply with the following
covenants: (i) so long as Lender beneficially owns any Conversion Shares and for
at least twenty (20) Trading Days thereafter, Borrower shall timely file on the
applicable deadline all reports required to be filed with the SEC pursuant to
Sections 13 or 15(d) of the 1934 Act (or has received a valid extension of such
time of filing and has filed any such report prior to the expiration of any such
extension), and shall take all reasonable action under its control to ensure
that adequate current public information with respect to Borrower, as required
in accordance with Rule 144 of the 1933 Act, is publicly available, and shall
not terminate its status as an issuer required to file reports under the 1934
Act even if the 1934 Act or the rules and regulations thereunder would permit
such termination; (ii) the Common Stock shall be listed or quoted for trading on
any of (a) NYSE, (b) NASDAQ, (c) OTCQX, (d) OTCQB or (e) OTC Pink Current
Information; (iii) when issued, the Conversion Shares shall be duly authorized,
validly issued, fully paid for and non-assessable, free and clear of all liens,
claims, charges and encumbrances; and (iv) trading in Borrower’s Common Stock
shall not be suspended, halted, chilled, frozen, reach zero bid or otherwise
cease on Borrower’s principal trading market.

5. Effect of Certain Events.

5.1. Adjustment Due to Distribution. If, following an Event of Default, Borrower
shall declare or make any distribution of its assets (or rights to acquire its
assets) to holders of Common Stock as a dividend, stock repurchase, by way of
return of capital or otherwise (including any dividend or distribution to
Borrower’s stockholders in cash or shares (or rights to acquire shares) of
capital stock of a subsidiary (i.e., a spin-off)) (a “Distribution”), then
Lender shall be entitled, upon any Conversion after the date of record for
determining stockholders entitled to such Distribution, to receive the amount of
such assets which would have been payable to Lender with respect to the shares
of Common Stock issuable upon such Conversion had Lender been the holder of such
shares of Common Stock on the record date for the determination of stockholders
entitled to such Distribution.

5.2. Adjustments for Stock Split. Notwithstanding anything herein to the
contrary, any references to share numbers or share prices shall be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction.

6. No Offset. Borrower acknowledges that this Note is an unconditional, valid,
binding and enforceable obligation of Borrower not subject to offset, deduction
or counterclaim of any kind. Borrower hereby waives any rights of offset it now
has or may have hereafter against Lender, its successors and assigns, and agrees
to make the payments or conversions called for herein in accordance with the
terms of this Note.

7. Ownership Limitation. Notwithstanding anything to the contrary contained in
any of the Transaction Documents (except as set forth below in this section),
Borrower shall not effect any conversion of this Note or otherwise issue any
shares of Common Stock pursuant to any other Transaction Document, to the extent
(but only to the extent) that Lender together with any of its affiliates would
beneficially own in excess of 4.99% (the “Maximum Percentage”) of the
Common Stock outstanding. To the extent the foregoing limitation applies, the
determination of whether this Note shall be convertible (vis-à-vis other
convertible, exercisable or exchangeable securities owned by Lender or any of
its affiliates) and of which such securities shall be convertible, exercisable
or exchangeable (as among all such securities owned by Lender and its
affiliates) shall, subject to such Maximum Percentage limitation, be determined
on the basis of the first submission to Borrower for conversion, exercise or
exchange (as the case may be). No prior inability to convert this Note, or to
issue shares of Common Stock, pursuant to this section shall have any effect on
the applicability of the provisions of this section with respect to any
subsequent determination of convertibility. The shares of Common Stock issuable
to Lender that would cause the Maximum Percentage to be exceeded are referred to
herein as the

 

6



--------------------------------------------------------------------------------

“Ownership Limitation Shares”. Borrower will reserve the Ownership Limitation
Shares for the exclusive benefit of Lender. From time to time, Lender may notify
Borrower in writing of the number of the Ownership Limitation Shares that may be
issued to Lender without causing Lender to exceed the Maximum Percentage. Upon
receipt of such notice, Borrower shall be unconditionally obligated to
immediately issue such designated shares to Lender, with a corresponding
reduction in the number of the Ownership Limitation Shares. For purposes of this
section, beneficial ownership and all determinations and calculations
(including, without limitation, with respect to calculations of percentage
ownership) shall be determined in accordance with Section 13(d) of the 1934 Act
and the rules and regulations promulgated thereunder. The provisions of this
section shall be implemented in a manner otherwise than in strict conformity
with the terms of this section to correct this section (or any portion hereof)
which may be defective or inconsistent with the intended Maximum Percentage
beneficial ownership limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such Maximum
Percentage limitation. The limitations contained in this section shall apply to
a successor holder of this Note and shall be unconditional, irrevocable and
non-waivable. For any reason at any time, upon the written or oral request of
Lender, Borrower shall within one (1) business day confirm orally and in writing
to Lender the number of shares of Common Stock then outstanding, including by
virtue of any prior conversion or exercise of convertible or exercisable
securities into Common Stock, including, without limitation, pursuant to this
Note. By written notice to Borrower, Lender may increase, decrease or waive the
Maximum Percentage as to itself, provided that the Maximum Percentage in no
event exceeds 9.99% of the number of shares of the Common Stock of Borrower
outstanding immediately after giving effect to the issuance of shares of Common
Stock upon conversion of this Note but any such waiver will not be effective
until the 61st day after delivery thereof. The foregoing 61-day notice
requirement is enforceable, unconditional and non-waivable and shall apply to
all affiliates and assigns of Lender.

8. Survival. This Note shall survive until the later of the date on which this
Note has been repaid or converted in full.

9. Resolution of Disputes.

9.1. Arbitration of Disputes. By its acceptance of this Note, each party agrees
to be bound by the Arbitration Provisions (as defined in the Purchase Agreement)
set forth as an exhibit to the Purchase Agreement.

9.2. Calculation Disputes. Notwithstanding the Arbitration Provisions, in the
case of a dispute as to any Calculation (as defined in the Purchase Agreement),
such dispute will be resolved in the manner set forth in the Purchase Agreement.

10. Governing Law; Venue. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Utah, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.

11. Specific Performance. Borrower acknowledges and agrees that irreparable
damage would occur to Lender in the event that Borrower fails to perform any
provision of this Note or any of the other Transaction Documents in accordance
with its specific terms. It is accordingly agreed that Lender shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Note or such other Transaction Document and to enforce specifically the
terms and provisions hereof or thereof, this being in addition to any other
remedy to which Lender may be entitled under the Transaction Documents, at law
or in equity. For the avoidance of doubt, in the event Lender seeks to obtain an
injunction against Borrower for specific performance of any provision of any
Transaction Document, such action shall not

 

7



--------------------------------------------------------------------------------

be a waiver of any right of Lender under any Transaction Document, at law, or in
equity, including without limitation its rights to arbitrate any Claim pursuant
to the terms of the Transaction Documents.

12. Headings. The headings of this Note are for convenience of reference only
and shall not form part of, or affect the interpretation of, this Note.

13. Liquidated Damages. Lender and Borrower agree that in the event Borrower
fails to comply with any of the terms or provisions of this Note, Lender’s
damages would be uncertain and difficult (if not impossible) to accurately
estimate because of the parties’ inability to predict future interest rates,
future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments, or
other charges assessed under this Note are not penalties but instead are
intended by the parties to be, and shall be deemed, liquidated damages (under
Lender’s and Borrower’s expectations that any such liquidated damages will tack
back to the Purchase Price Date for purposes of determining the holding period
under Rule 144).

14. Attorneys’ Fees and Cost of Collection. In the event of any arbitration or
action at law or in equity to enforce or interpret the terms of this Note or any
other Transaction Document, the parties agree that the party who is awarded the
most money (which, for the avoidance of doubt, shall be determined without
regard to any statutory fines, penalties, fees, or other charges awarded to any
party) shall be deemed the prevailing party for all purposes and shall therefore
be entitled to an additional award of the full amount of the attorneys’ fees,
deposition costs, and expenses paid by such prevailing party in connection with
arbitration or litigation without reduction or apportionment based upon the
individual claims or defenses giving rise to the fees and expenses. Nothing
herein shall restrict or impair an arbitrator’s or a court’s power to award fees
and expenses for frivolous or bad faith pleading. If (i) this Note is placed in
the hands of an attorney for collection or enforcement prior to commencing
arbitration or legal proceedings, or is collected or enforced through any
arbitration or legal proceeding, or Lender otherwise takes action to collect
amounts due under this Note or to enforce the provisions of this Note; or
(ii) there occurs any bankruptcy, reorganization, receivership of Borrower or
other proceedings affecting Borrower’s creditors’ rights and involving a claim
under this Note; then Borrower shall pay the costs incurred by Lender for such
collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, without limitation,
attorneys’ fees, expenses, deposition costs, and disbursements.

15. Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
subsection of the Purchase Agreement titled “Notices.”

16. Voluntary Agreement. Borrower has carefully read this Note and each of the
other Transaction Documents and has asked any questions needed for Borrower to
understand the terms, consequences and binding effect of this Note and each of
the other Transaction Documents and fully understand them. Borrower has had the
opportunity to seek the advice of an attorney of Borrower’s choosing, or has
waived the right to do so, and is executing this Note and each of the other
Transaction Documents voluntarily and without any duress or undue influence by
Lender or anyone else.

17. Opinion of Counsel. In the event that an opinion of counsel is needed for
any matter related to this Note, Lender has the right to have any such opinion
provided by its counsel. Lender also has the right to have any such opinion
provided by Borrower’s counsel, so long at the opinion is limited to opining on
the eligibility of shares to be traded pursuant to a valid exemption from
securities registration.

18. Time is of the Essence. Time is expressly made of the essence with respect
to each and every provision of this Note. If the last day of any time period
stated herein shall fall on a Saturday, Sunday or non-Trading Day, then such
time period shall be extended to the next Trading Day.

 

8



--------------------------------------------------------------------------------

19. Amendments. The prior written consent of both parties hereto shall be
required for any change or amendment to this Note.

20. Assignment. Borrower may not assign this Note without the prior written
consent of Lender.

21. Waiver of Jury Trial. EACH OF LENDER AND BORROWER IRREVOCABLY WAIVES ANY AND
ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE, ANY OTHER
TRANSACTION DOCUMENT, OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY
JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY
ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION.
FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND
VOLUNTARILY WAIVING SUCH PARTY’S RIGHT TO DEMAND TRIAL BY JURY.

22. Severability. If any part of this Note is construed to be in violation of
any law, such part shall be modified to achieve the objective of Borrower and
Lender to the fullest extent permitted by law and the balance of this Note shall
remain in full force and effect.

23. Entire Agreement. This Note, together with the other Transaction Documents,
contains the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither Borrower nor Lender makes any representation, warranty,
covenant or undertaking with respect to such matters. For the avoidance of
doubt, all prior term sheets or other documents between Borrower and Lender, or
any affiliate thereof, related to the transactions contemplated by the
Transaction Documents (collectively, “Prior Documents”), that may have been
entered into between Borrower and Lender, or any affiliate thereof, are hereby
null and void and deemed to be replaced in their entirety by the Transaction
Documents. To the extent there is a conflict between any term set forth in any
Prior Document and the term(s) of the Transaction Documents, the Transaction
Documents shall govern.

24. No Reliance. Borrower acknowledges and agrees that neither Lender nor any of
its officers, directors, members, managers, representatives or agents has made
any representations or warranties to Borrower or any of its officers, directors,
representatives, agents or employees except as expressly set forth in the
Transaction Documents and, in making its decision to enter into the transactions
contemplated by the Transaction Documents, Borrower is not relying on any
representation, warranty, covenant or promise of Lender or its officers,
directors, members, managers, agents or representatives other than as set forth
in the Transaction Documents.

25. Definitions.

25.1. “Bloomberg” means Bloomberg L.P. (or if that service is not then reporting
the relevant information regarding the Common Stock, a comparable reporting
service of national reputation selected by Lender and reasonably satisfactory to
Borrower).

25.2. “Closing Bid Price” and “Closing Trade Price” means the last closing bid
price and last closing trade price, respectively, for the Common Stock on its
principal market, as reported by Bloomberg, or, if its principal market begins
to operate on an extended hours basis and does not designate the closing bid
price or the closing trade price (as the case may be) then the last bid price or
last trade price, respectively, of the Common Stock prior to 4:00:00 p.m., New
York time, as reported by Bloomberg, or, if its principal market is not the
principal securities exchange or trading market for the Common Stock, the last
closing bid price or last trade price, respectively, of the Common Stock on the
principal securities exchange or trading market where the Common Stock is listed
or traded as reported by

 

9



--------------------------------------------------------------------------------

Bloomberg, or if the foregoing do not apply, the last closing bid price or last
trade price, respectively, of the Common Stock in the over-the-counter market on
the electronic bulletin board for the Common Stock as reported by Bloomberg, or,
if no closing bid price or last trade price, respectively, is reported for the
Common Stock by Bloomberg, the average of the bid prices, or the ask prices,
respectively, of any market makers for the Common Stock as reported by OTC
Markets Group, Inc., and any successor thereto. If the Closing Bid Price or the
Closing Trade Price cannot be calculated for the Common Stock on a particular
date on any of the foregoing bases, the Closing Bid Price or the Closing Trade
Price (as the case may be) of the Common Stock on such date shall be the fair
market value as mutually determined by Lender and Borrower. If Lender and
Borrower are unable to agree upon the fair market value of the Common Stock,
then such dispute shall be resolved in accordance with Section 9.2 (Calculation
Disputes). All such determinations shall be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during
such period.

25.3. “Common Stock” means Borrower’s common stock, $0.001 par value per share.

25.4. “Conversion Factor” means 50%.

25.5. “Conversion Price” means the Conversion Factor multiplied by the lowest
VWAP of the Common Stock in the twenty (20) Trading Days immediately preceding
the applicable Conversion.

25.1. “Conversion Share Value” means the product of the number of Conversion
Shares deliverable pursuant to any Conversion multiplied by the Closing Trade
Price of the Common Stock on the Delivery Date for such Conversion.

25.2. “DTC” means the Depository Trust Company.

25.3. “DTC Eligible” means, with respect to the Common Stock, that such Common
Stock is eligible to be deposited in certificate form at the DTC, cleared and
converted into electronic shares by the DTC and held in the name of the clearing
firm servicing Lender’s brokerage firm for the benefit of Lender.

25.4. “DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer
Program.

25.5. “DWAC” means Deposit Withdrawal at Custodian as defined by the DTC.

25.6. “DWAC Eligible” means that (i) the Common Stock is eligible at the DTC for
full services pursuant to DTC’s operational arrangements, including without
limitation transfer through DTC’s DWAC system, (ii) Borrower has been approved
(without revocation) by the DTC’s underwriting department, (iii) Borrower’s
transfer agent is approved as an agent in the DTC/FAST Program, (iv) the
Conversion Shares are otherwise eligible for delivery via DWAC; (v) Borrower’s
transfer agent does not have a policy prohibiting or limiting delivery of the
Conversion Shares via DWAC; and (vi) Borrower or its transfer agent is able to
deliver all Conversion Shares to Lender under this Note via DWAC.

25.7. “Mandatory Default Amount” means 125% of the Outstanding Balance.

25.8. “OID” means original issue discount.

25.9. “Other Agreements” means, collectively, (i) all existing and future
agreements and instruments between, among or by Borrower (or an affiliate), on
the one hand, and Lender (or an affiliate), on the other hand, and (ii) any
other credit agreement or promissory note or other instrument of debt of
Borrower.

 

10



--------------------------------------------------------------------------------

25.10. “Outstanding Balance” of this Note means the Purchase Price as reduced or
increased, as the case may be, pursuant to the terms hereof for payment,
redemption, conversion or otherwise, plus the OID, the Carried Transaction
Expense Amount, accrued but unpaid interest, collection and enforcements costs,
and any other fees or charges (including without limitation late charges)
incurred under this Note.

25.11. “Purchase Price Date” means the date the Purchase Price is delivered by
Lender to Borrower.

25.12. “Rule 144” means Rule 144 of the Securities Act of 1933, as amended.

25.13. “Trading Day” means any day on which the Common Stock is traded or
tradable for any period on the principal securities exchange or other securities
market on which the Common Stock is then being traded.

25.14. “VWAP” means volume weighted average price.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date set out above.

 

BORROWER:

NOTIS GLOBAL, INC.

By:

 

/s/ C. Douglas Mitchell

Name:

 

C. Douglas Mitchell

Title:

 

Chief Financial Officer

 

ACKNOWLEDGED, ACCEPTED AND AGREED:

LENDER:

CHICAGO VENTURE PARTNERS, L.P.

By:

 

Chicago Venture Management, L.L.C.,

 

its General Partner

 

By:

 

CVM, Inc., its Manager

   

By:

 

/s/ John M. Fife

     

John M. Fife, President